DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,5,10-11,17-21 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20190207155.

    PNG
    media_image1.png
    584
    499
    media_image1.png
    Greyscale


Regarding claim 1, fig. 15 (with reference to figs. 7, 10 and 11) of Lee discloses a display apparatus comprising: 
a substrate 100 comprising an island 1101 and a plurality of connection parts 1102(s) extending from an end respective ends of the island and connected to different islands; 
a display region PU disposed on the island and comprising a display element 200 (see fig. 9 or 10); 
a common voltage power line V2 (see par [0136]) disposed on the island (see fig. 15 above for V2 configuration) and on at least one first connection part 1102 of the plurality of connection parts extending from the island; and 
at least one contact portion (each of 310/340 of EU is contact portion) disposed on the at least one first connection part (see [0036] FIG. 11 is a cross-sectional view of the display device taken along line VIIb-VIIb′ of FIG. 7), 
wherein the at least one contact portion 310/340 is connected to a common electrode 230 (see fig. 10 and par [0136] The opposite electrodes 230 of the unit displays PU described with reference to FIGS. 4 and 6 have structures connected to each other as one body) of the display element and the common voltage power line V2 (see fig. 15 showing EU and V2 overlap and therefore are connected), and 
wherein the common electrode 230 is continuously disposed on the at least one contact portion (see fig. 10)).

Regarding claim 2, fig. 15 of Lee discloses further comprising: a driving voltage power line SL disposed on at least one of the islands, wherein the driving voltage power line is disposed on a layer different from a layer where the common voltage power line is disposed (this is necessary the case as they cross each other – fig. 15).

Regarding claim 5, fig. 9 of Lee discloses further comprising: a thin film transistor disposed on the island and connected to the display element; and an inorganic protection layer (105 and 310 combination as shown in fig. 9) disposed between the thin film transistor and the display 2element, wherein the inorganic protection layer directly contacts the common electrode (see 230 and 310) in an inorganic contact area (where 230 and 310 make contact is an inorganic contact area), and the inorganic contact area is disposed to surround the display region.

Regarding claim 10, fig. 14 of Lee discloses further comprising: at least one inorganic insulating layer 340/310(in BA area which is under is position) disposed under the display element, wherein the at least one inorganic insulating layer comprises an opening area (opening is region around 340/310 as it is opening relative to 340/310 since not occupy by 340/310) corresponding to at least a part of each of the plurality of connection parts, and the opening area is filled by at least one organic material layer 105 (see 105 occupied region below 310/340 which is considered as opening).

Regarding claim 11, Lee discloses wherein the at least one contact portion 310/340 is disposed on the at least one inorganic insulating layer (310/340 as contact portion 310/340 is part of the at least one inorganic insulating layer 310/340).

Regarding claim 17, fig. 15 (with reference to figs. 7, 10 and 11) of Lee a display apparatus comprising: 
a substrate 100 comprising a plurality of islands 1101 spaced apart from each other, a plurality of connection parts 1102 connecting the plurality of islands, and a plurality of through holes V (see par [0115] and fig. 15) penetrating the substrate between the plurality of connection parts; 
a plurality of display regions PU respectively disposed on the plurality of islands, each display region comprising an organic light-emitting diode 200 (par [0055]); 
an encapsulation layer EU hermetically sealing each of the plurality of display regions, wherein one of the connection parts 1102 comprises a common voltage power line V1 (see fig. 15 showing V1 on 1102) and a contact portion (contact hole in layer 107) connected to a common electrode 230 of the organic light-emitting diode of one of the display regions of one of the islands and the common voltage power line V1 (par [0137] the thin film transistor TFT of each unit display PU may be electrically connected to the first voltage line V1, the data line DL, and the scan line SL and drain electrode is connected to TFT); and 
a contact electrode (portion of 210 in contact hole of 107) disposed in the contact portion (see figs. 9-14 showing as such) between the common electrode 230 and the common voltage power line V1 (since thin film transistor TFT of each unit display PU may be electrically connected to the first voltage line V1) such that the common electrode 230 completely covers the contact electrode (see figs. 9-14 and par [0084] the opposite electrode 230 is formed as one body to cover the plurality of display elements 200R, 200G, and 200B).

Regarding claim 18, Lee discloses wherein the contact electrode includes a same material as a material of a pixel electrode of the organic light-emitting diode.  

Regarding claim 19, fig. 15 of Lee disclose further comprising: a driving voltage power line SL disposed on the one island and on part of the plurality of connection parts, wherein the driving voltage power line is disposed on a layer different from a layer where the common voltage power line V1 is disposed. 

Regarding claim 20, fig. 15 of Lee discloses wherein the driving voltage power line SL is disposed to overlap at least part of the common voltage power line V1 (see SL and V1 overlap in fig. 15). 

Regarding claim 21, Lee discloses the one display region further comprising: a thin film transistor TFT connected to the organic light-emitting diode 200; and an inorganic protection layer 105/310 disposed between the thin film transistor and the organic light- emitting diode, wherein the inorganic protection layer directly contacts the common electrode (see 310 and 230 make a direct contact)  in an inorganic contact area (where 230 and 310 make contact is an inorganic contact area), and the inorganic contact area surrounds the one display region (see figs. 9-10).  

Regarding claim 23, figs. 7, 9 and 15 of Lee discloses a display apparatus comprising: 
a substrate 100 comprising a first pair (upper pair in figs. 7 or 15) of islands spaced apart from each other in a first direction (X – across the page) and a second pair of islands (lower pair figs. 7 or 15) spaced apart from each other in the first direction, the first pair spaced apart from the second pair in a second direction (Y – up and down the page) different from the first direction, each island comprising a display region PU including at least one display element (see figs. 9-10); 
a plurality of connection parts 1102 comprising a first connection part connecting the islands of the first pair, a second connection part connecting the islands of the second pair, a third connection part connecting a first island of each of the pairs, and fourth connection part connecting a second island of each of the pairs; and
an inorganic layer 340 entirely (par [0129] - The first and second inorganic encapsulation layers 310 and 340 of the adjacent unit encapsulation parts EU may be connected to each other (see FIG. 11)) surrounding the display region of each of the islands; and 
a common voltage power line 230 disposed to overlap an organic emission layer 220 (par [0136] - the opposite electrodes 230 of adjacent unit displays PU, and may receive a voltage from a second voltage line V2) of an organic light-emitting diode (OLED) of the at least display element.  

Regarding claim 24, fig. 15 and par [0136] of Lee discloses further comprising: a first power line V2 for transmitting a first power voltage to one of the display regions of one of the islands, the first power line V2 disposed on one of the connection parts (see fig. 15) connected to one end of the one island and on an additional connection part connected to another end of the one island (see path of V2 in fig. 15); and a second power line (any of V1, DL) for transmitting a second power voltage different from the first power voltage to the one display region EU, the second power line disposed on the one connection part and the additional connection part. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/              Primary Examiner, Art Unit 2829